DETAILED ACTION
	This office action is in response to the communication filed on March 18, 2021. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 15, and 19 recites the limitation “receiving, from a user over the electronic network” following the limitation "receiving, from the user over an electronic network, a search parameter". It is unclear if the claim is referring to the same user or a different user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottum (US Pub 2013/0179453) in view of Van Dusen (US Pub 2014/0075004) in view of Zabawa (US Pub 2014/0164188) and in further view of Gluzman Peregrine (US Pub 2014/0040306).

With respect to claim 1, Bottum discloses a computer-implemented method for enabling Internet users to interact with a graphical search interface (Bottum: Paragraphs 10 and 15), the method comprising:
receiving, from the user over an electronic network, a search parameter (Bottum: Abstract – provide graphical user interface for inputting search parameters; Paragraph 15 – provide user a visualization of search parameter weighting hierarchy and provides means to reconfigure the weighting hierarchy; here Bottum does not explicitly disclose receiving over an electronic network, however, the Van Dusen reference discloses the feature, as discussed below);
generating, by the processor, a multi-dimensional search space, based on the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter, wherein the multi-dimensional search space has a perimeter defined by one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter (Bottum: Paragraph 15 – provide user a visualization of search parameter weighting hierarchy and provides means to reconfigure the weighting hierarchy; Paragraph 16 - project the parameter weighting hierarchy as a two or three dimensional search space; here Bottum does not explicitly disclose generating by a processor and generated statistical analytic parameter with respect to a plurality of search results, however, the Van Dusen, Zabawa, and Gluzman Peregrine references alone and/or in combination disclose the features, as discussed below);
transmitting, for display to the user over the network, a graphical interface projecting the multi-dimensional search space, along with one or more user elements by which the user may adjust a weighting of or between the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter by interacting with the one or more user elements (Bottum: Paragraph 15 – provide user a visualization of search parameter weighting hierarchy and provides means to reconfigure the weighting hierarchy; Paragraph 31 – provide the graphical output immediately after the initial search parameter was entered; here Bottum does not explicitly disclose transmitting over the network and generated statistical analytic parameter with respect to a plurality of search results, however, the Van Dusen, Zabawa, and Gluzman Peregrine references alone and/or in combination disclose the features, as discussed below);
generating a plurality of search results according to the user-adjusted weighting and the received search parameter, the plurality of search results further being reduced based on the user-adjusted weightings of the one or more variables comprising the generated statistical analytic parameter (Bottum: Paragraph 15 – provide user a visualization of search parameter weighting hierarchy and provides means to reconfigure the weighting hierarchy; Paragraph 18 – as parameters are reconfigured by the user, the optimal search results are updated in real time; Paragraph 31 – provide the graphical output immediately after the initial search parameter was entered; here Bottum does not explicitly disclose reducing results based on generated statistical analytic parameter, however, the Gluzman Peregrine reference discloses the features, as discussed below);
transmitting, for display to the user over the network, the reduced plurality of search results (Bottum: Paragraph 18 – as parameters are reconfigured by the user, the optimal search results are updated in real time; here Bottum does not explicitly disclose transmitting over the network and reduced search results, however, the Van Dusen and Gluzman Peregrine references alone and/or in combination disclose the features, as discussed below); and
updating the plurality of search results in real time based on the user-adjusted weighting of the one or more variables comprising the generated statistical analytic parameter and the received search parameter (Bottum: Paragraph 18 – as parameters are reconfigured by the user, the optimal search results are updated in real time; here Bottum does not explicitly disclose generated statistical analytic parameter, however, the Van Dusen, Zabawa, and Gluzman Peregrine references alone and/or in combination disclose the features, as discussed below)
Bottum discloses receiving from a user search parameters and manipulating the weightings of search parameters to update a search, however, Bottum does not explicitly disclose:
receiving, from a user over an electronic network, a definition of statistical analytic with respect to a plurality of search results generated based on the search parameter specified by the user;
generating, by a processor, a statistical analytic parameter with respect to a plurality of search results, based on the received statistical analytic;
generating, by the processor, based on the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter;
The Van Dusen reference discloses receiving, from a user over an electronic network, an analytic with respect to a plurality of search results generated based on a search parameter specified by the user (Van Dusen: Paragraph 57 – distribute in a network; Paragraph 233 – analytics to customize and configure operations during information retrieval query session; Paragraph 528 – computational task broken into process which is executed on one or more computing device; Paragraph 578 – searching by analytic; Paragraph 1105 - query steps include search specification and analytic invocation, each command takes a set of parameters; Paragraph 1109 – user invokes analytics as part of query; Paragraph 1122 – parameters used for parameterized analytics; Paragraph 1662 – search results returned by executing query and analytic; Paragraph 6004 – process performed by processor; here a user applies analytics to the user specified query search parameter, which is used to generate a plurality of search results, to customize and configure the search results, which is applying analytic to a plurality of search results generated based on a search parameter specified by the user; here Van Dusen does not explicitly disclose statistical analytic parameter, however, the Gluzman Peregrine reference discloses the feature, as discussed below);
generating, by a processor, an analytic parameter with respect to a plurality of search results, based on the received analytic (Van Dusen: Paragraph 233 – analytics to customize and configure operations during information retrieval query session; Paragraph 578 – searching by analytic; Paragraph 1105 - query steps include search specification and analytic invocation, each command takes a set of parameters; Paragraph 1109 – user invokes analytics as part of query; Paragraph 1122 – parameters used for parameterized analytics; Paragraph 1662 – search results returned by executing query and analytic; ; here Van Dusen does not explicitly disclose statistical analytic parameter, however, the Gluzman Peregrine reference discloses the feature, as discussed below);
generating, by the processor, based on the generated analytic parameter with respect to a plurality of search results and the received search parameter (Van Dusen: Paragraph 233 – analytics to customize and configure operations during information retrieval query session; Paragraph 578 – searching by analytic; Paragraph 1105 - query steps include search specification and analytic invocation, each command takes a set of parameters; Paragraph 1109 – user invokes analytics as part of query; Paragraph 1122 – parameters used for parameterized analytics; Paragraph 1662 – search results returned by executing query and analytic; here Van Dusen does not explicitly disclose statistical analytic parameter, however, the Gluzman Peregrine reference discloses the feature, as discussed below);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bottum and Van Dusen, to have combined Bottum and Van Dusen. The motivation to combine Bottum and Van Dusen would be to provide a visualization tool for allowing search and execution of analytics (Van Dusen: Paragraph 31).
Bottum in Paragraph 15 discloses receiving and weighting search parameters and Van Dusen in Paragraphs 1109, 1122, and 1662 discloses user invoking analytics as part of query, parameters used for parameterized analytics, and search results returned by executing query and analytic, however, Bottum and Van Dusen do not explicitly disclose:
adjust a weighting of analytic parameter and the received search parameter;
The Zabawa reference discloses adjusting a weighting of an analytic parameter and a received search parameter (Zabawa: Paragraph 32 – utilizing analytics involve weighting certain consumer preference parameters and financial parameters associated with the consumer to increase or decrease the importance of these parameters, searching module searches based on attributes provided or inferred about a consumer’s preferences; Paragraphs 30 and 35 – specifying preferences, receive financial information parameters from consumer).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bottum, Van Dusen, and Zabawa, to have combined Bottum, Van Dusen, and Zabawa. The motivation to combine Bottum, Van Dusen, and Zabawa would be to provide a user friendly way to perform a start to finish web based shopping and purchasing experience by utilizing user provided search information and preferences (Zabawa: Paragraphs 17 and 32).
Van Dusen discloses applying analytics to a plurality of search results generated based on a search parameter specified by the user and Zabawa discloses adjusting weighting of analytic and search parameters, however, Bottum, Van Dusen, and Zabawa do not explicitly disclose:
a statistical analytic with respect to a plurality of search results generated based on the search parameter specified by the user;
the plurality of search results further being reduced based on the generated statistical analytic parameter;
The Gluzman Peregrine reference discloses a statistical analytic with respect to a plurality of search results generated based on a search parameter specified by a user and a plurality of search results further being reduced based on the generated statistical analytic parameter (Gluzman Peregrine: Paragraph 21 – search-analytical database engine supports searches, queries, filters, and analytics; Paragraphs 23 and 29 – provide an analytic language that allows users to explore statistical views of large volumes of data, allow performing filtering and analysis, enable users to refine their navigation state directly from a view of the analytic sub-query results, support computation of a set of analytics on results of search and other analytics operations; here statistical analytics can be generated to filter or reduce results of search operations).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bottum, Van Dusen, Zabawa, and Gluzman Peregrine, to have combined Bottum, Van Dusen, Zabawa, and Gluzman Peregrine. The motivation to combine Bottum, Van Dusen, Zabawa, and Gluzman Peregrine would be to process analytics data using statistical analytic (Gluzman Peregrine: Paragraphs 1 and 23).

With respect to claim 2, Bottum in view of Van Dusen in view of Zabawa and in further view of Gluzman Peregrine discloses the computer-implemented method of claim 1, further comprising:
enabling the user to change the weighting of or between one or more of the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter by using the one or more user elements to change a spatial position of one or more of the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter relative to each other (Bottum: Paragraph 18 – reconfigure search by dragging parameters toward or away from the shape center, as the shape is manipulated, search results are updated in real time).

With respect to claim 3, Bottum in view of Van Dusen in view of Zabawa and in further view of Gluzman Peregrine discloses the computer-implemented method of claim 1, wherein the weighting of or between each of the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter is calculated based on a direct weighting and a relative weighting (Bottum: Paragraphs 4 and 9 – representing and manipulating weightings of search parameters, search parameter weightings between user and search algorithm; Paragraphs 15 and  16 – interface providing user visualization of search parameter weighting hierarchy and means to manually reconfiguring the weighting hierarchy, projecting parameter weighting hierarchy as a two or three dimensional search space, the center representing optimal search output, the relative distance of parameter vertices to the center represents relative weightings or importance of each parameter; Paragraphs 17 and 18 – initially all parameters are weighted equally by default, user can reconfigure weightings, weighting based on position of parameters; Paragraphs 32 and 33 – allowing user to reconfigure parameters by dragging toward/increasing weight or away/decreasing weight or completely away/eliminating from the center, weight of parameter determined by its radial distance to the center and distances to all other search parameters, compare parameter distance; Van Dusen: Paragraph 651, 1010, 1225, 1304, 6759 – weighting by using user votes or marking for subjects, which are used for matching and relevance, assigned weights are established by parameters, user can increase or decrease default weight, vectors in multi-dimensional space, distance between vectors, the distance metric is Euclidean; Zabawa: Paragraphs 32 and 37 – analytics involve weighting parameters to increase or decrease importance of the parameters; Gluzman Peregrine: Paragraph 21 – search-analytical database engine supports searches, queries, filters, and analytics; Paragraphs 23 and 29 – provide an analytic language that allows users to explore statistical views of large volumes of data, allow performing filtering and analysis, enable users to refine their navigation state directly from a view of the analytic sub-query results, support computation of a set of analytics on results of search and other analytics operations);
wherein the direct weighting is calculated based on either (i) a position of each of the one or more of the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter of the perimeter, or (ii) a distance of each of the one or more of the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter of the perimeter from a radial center of the multi-dimensional search space (Bottum: Paragraphs 4 and 9 – representing and manipulating weightings of search parameters, search parameter weightings between user and search algorithm; Paragraphs 15 and  16 – interface providing user visualization of search parameter weighting hierarchy and means to manually reconfiguring the weighting hierarchy, projecting parameter weighting hierarchy as a two or three dimensional search space, the center representing optimal search output, the relative distance of parameter vertices to the center represents relative weightings or importance of each parameter; Paragraphs 17 and 18 – initially all parameters are weighted equally by default, user can reconfigure weightings, weighting based on position of parameters; Paragraphs 32 and 33 – allowing user to reconfigure parameters by dragging toward/increasing weight or away/decreasing weight or completely away/eliminating from the center, weight of parameter determined by its radial distance to the center and distances to all other search parameters, compare parameter distance; Van Dusen: Paragraph 651, 1010, 1225, 1304, 6759 – weighting by using user votes or marking for subjects, which are used for matching and relevance, assigned weights are established by parameters, user can increase or decrease default weight, vectors in multi-dimensional space, distance between vectors, the distance metric is Euclidean; Zabawa: Paragraphs 32 and 37 – analytics involve weighting parameters to increase or decrease importance of the parameters; Gluzman Peregrine: Paragraph 21 – search-analytical database engine supports searches, queries, filters, and analytics; Paragraphs 23 and 29 – provide an analytic language that allows users to explore statistical views of large volumes of data, allow performing filtering and analysis, enable users to refine their navigation state directly from a view of the analytic sub-query results, support computation of a set of analytics on results of search and other analytics operations); and
wherein the relative weighting is calculated based on a distance of each of the one or more of the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter of the perimeter to one or more of other user elements (Bottum: Paragraphs 4 and 9 – representing and manipulating weightings of search parameters, search parameter weightings between user and search algorithm; Paragraphs 15 and  16 – interface providing user visualization of search parameter weighting hierarchy and means to manually reconfiguring the weighting hierarchy, projecting parameter weighting hierarchy as a two or three dimensional search space, the center representing optimal search output, the relative distance of parameter vertices to the center represents relative weightings or importance of each parameter; Paragraphs 17 and 18 – initially all parameters are weighted equally by default, user can reconfigure weightings, weighting based on position of parameters; Paragraphs 32 and 33 – allowing user to reconfigure parameters by dragging toward/increasing weight or away/decreasing weight or completely away/eliminating from the center, weight of parameter determined by its radial distance to the center and distances to all other search parameters, compare parameter distance; Van Dusen: Paragraph 651, 1010, 1225, 1304, 6759 – weighting by using user votes or marking for subjects, which are used for matching and relevance, assigned weights are established by parameters, user can increase or decrease default weight, vectors in multi-dimensional space, distance between vectors, the distance metric is Euclidean; Zabawa: Paragraphs 32 and 37 – analytics involve weighting parameters to increase or decrease importance of the parameters; Gluzman Peregrine: Paragraph 21 – search-analytical database engine supports searches, queries, filters, and analytics; Paragraphs 23 and 29 – provide an analytic language that allows users to explore statistical views of large volumes of data, allow performing filtering and analysis, enable users to refine their navigation state directly from a view of the analytic sub-query results, support computation of a set of analytics on results of search and other analytics operations).

With respect to claim 4, Bottum in view of Van Dusen in view of Zabawa and in further view of Gluzman Peregrine discloses the computer-implemented method of claim 3, wherein the direct weighting and the relative weighting are derived from Euclidean coordinate points underlying the one or more of the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter of the perimeter (Bottum: Paragraphs 4 and 9 – representing and manipulating weightings of search parameters, search parameter weightings between user and search algorithm; Paragraphs 15 and  16 – interface providing user visualization of search parameter weighting hierarchy and means to manually reconfiguring the weighting hierarchy, projecting parameter weighting hierarchy as a two or three dimensional search space, the center representing optimal search output, the relative distance of parameter vertices to the center represents relative weightings or importance of each parameter; Paragraphs 17 and 18 – initially all parameters are weighted equally by default, user can reconfigure weightings, weighting based on position of parameters; Paragraphs 32 and 33 – allowing user to reconfigure parameters by dragging toward/increasing weight or away/decreasing weight or completely away/eliminating from the center, weight of parameter determined by its radial distance to the center and distances to all other search parameters, compare parameter distance; Van Dusen: Paragraph 651, 1010, 1225, 1304, 6759 – weighting by using user votes or marking for subjects, which are used for matching and relevance, assigned weights are established by parameters, user can increase or decrease default weight, vectors in multi-dimensional space, distance between vectors, the distance metric is Euclidean; Zabawa: Paragraphs 32 and 37 – analytics involve weighting parameters to increase or decrease importance of the parameters; Gluzman Peregrine: Paragraph 21 – search-analytical database engine supports searches, queries, filters, and analytics; Paragraphs 23 and 29 – provide an analytic language that allows users to explore statistical views of large volumes of data, allow performing filtering and analysis, enable users to refine their navigation state directly from a view of the analytic sub-query results, support computation of a set of analytics on results of search and other analytics operations).

With respect to claim 5, Bottum in view of Van Dusen in view of Zabawa and in further view of Gluzman Peregrine discloses the computer-implemented method of claim 1, wherein the weighting of or between each of the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter is calculated based on both of (i) a spatial distance between each of the one or more of the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter of the perimeter and a radial center of the multi-dimensional search space; and (ii) a spatial distance and an angle between two or more of each of the one or more of the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter of the perimeter (Bottum: Paragraphs 4 and 9 – representing and manipulating weightings of search parameters, search parameter weightings between user and search algorithm; Paragraphs 15 and  16 – interface providing user visualization of search parameter weighting hierarchy and means to manually reconfiguring the weighting hierarchy, projecting parameter weighting hierarchy as a two or three dimensional search space, the center representing optimal search output, the relative distance of parameter vertices to the center represents relative weightings or importance of each parameter; Paragraphs 17 and 18 – initially all parameters are weighted equally by default, user can reconfigure weightings, weighting based on position of parameters; Paragraphs 32 and 33 – allowing user to reconfigure parameters by dragging toward/increasing weight or away/decreasing weight or completely away/eliminating from the center, weight of parameter determined by its radial distance to the center and distances to all other search parameters, compare parameter distance; Van Dusen: Paragraph 651, 1010, 1225, 1304, 6759 – weighting by using user votes or marking for subjects, which are used for matching and relevance, assigned weights are established by parameters, user can increase or decrease default weight, vectors in multi-dimensional space, distance between vectors, the distance metric is Euclidean; Zabawa: Paragraphs 32 and 37 – analytics involve weighting parameters to increase or decrease importance of the parameters; Gluzman Peregrine: Paragraph 21 – search-analytical database engine supports searches, queries, filters, and analytics; Paragraphs 23 and 29 – provide an analytic language that allows users to explore statistical views of large volumes of data, allow performing filtering and analysis, enable users to refine their navigation state directly from a view of the analytic sub-query results, support computation of a set of analytics on results of search and other analytics operations).

With respect to claim 6, Bottum in view of Van Dusen in view of Zabawa and in further view of Gluzman Peregrine discloses the computer-implemented method of claim 5, wherein the spatial distance and the angle are calculated between two or more of each of the one or more of the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter of the perimeter using a Euclidean geometry framework ((Bottum: Paragraphs 4 and 9 – representing and manipulating weightings of search parameters, search parameter weightings between user and search algorithm; Paragraphs 15 and  16 – interface providing user visualization of search parameter weighting hierarchy and means to manually reconfiguring the weighting hierarchy, projecting parameter weighting hierarchy as a two or three dimensional search space, the center representing optimal search output, the relative distance of parameter vertices to the center represents relative weightings or importance of each parameter; Paragraphs 17 and 18 – initially all parameters are weighted equally by default, user can reconfigure weightings, weighting based on position of parameters; Paragraphs 32 and 33 – allowing user to reconfigure parameters by dragging toward/increasing weight or away/decreasing weight or completely away/eliminating from the center, weight of parameter determined by its radial distance to the center and distances to all other search parameters, compare parameter distance; Van Dusen: Paragraph 651, 1010, 1225, 1304, 6759 – weighting by using user votes or marking for subjects, which are used for matching and relevance, assigned weights are established by parameters, user can increase or decrease default weight, vectors in multi-dimensional space, distance between vectors, the distance metric is Euclidean; Zabawa: Paragraphs 32 and 37 – analytics involve weighting parameters to increase or decrease importance of the parameters; Gluzman Peregrine: Paragraph 21 – search-analytical database engine supports searches, queries, filters, and analytics; Paragraphs 23 and 29 – provide an analytic language that allows users to explore statistical views of large volumes of data, allow performing filtering and analysis, enable users to refine their navigation state directly from a view of the analytic sub-query results, support computation of a set of analytics on results of search and other analytics operations).

With respect to claim 7, Bottum in view of Van Dusen in view of Zabawa and in further view of Gluzman Peregrine discloses the computer-implemented method of claim 1, further comprising:
generating, by a processor, a matrix of hyperlinks within the multi-dimensional search space, each hyperlink having coordinates within the search space defining a relevance of each hyperlink to the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter (Bottum: Paragraph 31 – contained within the search space shape is a matrix of hyperlinks related to all parameters, coordinate or a hyperlinks determined by relevance to search parameters).

With respect to claim 8, Bottum in view of Van Dusen in view of Zabawa and in further view of Gluzman Peregrine discloses the computer-implemented method of claim 1, further comprising: presenting, to the user over the network, the one or more user elements, such that the user can move each of the one or more user elements toward or away other user elements of the multi-dimensional search space to change a relative weight of one or more of the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter (Bottum: Paragraphs 4 and 9 – representing and manipulating weightings of search parameters, search parameter weightings between user and search algorithm; Paragraphs 15 and  16 – interface providing user visualization of search parameter weighting hierarchy and means to manually reconfiguring the weighting hierarchy, projecting parameter weighting hierarchy as a two or three dimensional search space, the center representing optimal search output, the relative distance of parameter vertices to the center represents relative weightings or importance of each parameter; Paragraphs 17 and 18 – initially all parameters are weighted equally by default, user can reconfigure weightings, weighting based on position of parameters; Paragraphs 32 and 33 – allowing user to reconfigure parameters by dragging toward/increasing weight or away/decreasing weight or completely away/eliminating from the center, weight of parameter determined by its radial distance to the center and distances to all other search parameters, compare parameter distance; Van Dusen: Paragraph 651, 1010, 1225, 1304, 6759 – weighting by using user votes or marking for subjects, which are used for matching and relevance, assigned weights are established by parameters, user can increase or decrease default weight, vectors in multi-dimensional space, distance between vectors, the distance metric is Euclidean; Zabawa: Paragraphs 32 and 37 – analytics involve weighting parameters to increase or decrease importance of the parameters; Gluzman Peregrine: Paragraph 21 – search-analytical database engine supports searches, queries, filters, and analytics; Paragraphs 23 and 29 – provide an analytic language that allows users to explore statistical views of large volumes of data, allow performing filtering and analysis, enable users to refine their navigation state directly from a view of the analytic sub-query results, support computation of a set of analytics on results of search and other analytics operations).

With respect to claim 9, Bottum in view of Van Dusen in view of Zabawa and in further view of Gluzman Peregrine discloses the computer-implemented method of claim 1, wherein the perimeter of the multi-dimensional search space has a plurality of vertices, each vertex of the plurality of vertices representing one of the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter employed in a search initiated by the user (Bottum: Paragraph 16 –  two or three dimensional search space, shape of the search space has n vertices representing n parameters employed in a search, the relative distance of parameter vertices represent the relative weightings or importance; Paragraph 17 – as search is initiated, vertices are determined; Paragraph 31 – each vertex represents a search parameter).

With respect to claim 10, Bottum in view of Van Dusen in view of Zabawa and in further view of Gluzman Peregrine discloses the computer-implemented method of claim 1, wherein each of the one or more user elements is a vertex of a plurality of parameter vertices in the multi-dimensional search space, and collective positions of parameter vertices to other vertices of the multi-dimensional search space represent a relative weightings or importance of each parameter in a user Internet search (Bottum: Paragraph 16 –  two or three dimensional search space, shape of the search space has n vertices representing n parameters employed in a search, the relative distance of parameter vertices represent the relative weightings or importance; Paragraph 17 – as search is initiated, vertices are determined; Paragraph 31 – each vertex represents a search parameter).

With respect to claim 11, Bottum in view of Van Dusen in view of Zabawa and in further view of Gluzman Peregrine discloses the computer-implemented method of claim 1, wherein each of the one or more user elements is a vertex of a plurality of parameter vertices in the multi-dimensional search space, and collective distances of parameter vertices to other vertices of the multi-dimensional search space represent a relative weightings or importance of each parameter in a user Internet search (Bottum: Paragraph 16 –  two or three dimensional search space whose center represents optimal search output, shape of the search space has n vertices representing n parameters employed in a search, the relative distance of parameter vertices represent the relative weightings or importance; Paragraph 17 – as search is initiated, vertices are determined; Paragraph 31 – each vertex represents a search parameter).

With respect to claim 12, Bottum in view of Van Dusen in view of Zabawa and in further view of Gluzman Peregrine discloses the computer-implemented method of claim 1, wherein the multi-dimensional search space has a center representing an optimal search output (Bottum: Paragraph 16 –  two or three dimensional search space whose center represents optimal search output, shape of the search space has n vertices representing n parameters employed in a search, the relative distance of parameter vertices represent the relative weightings or importance; Paragraph 17 – as search is initiated, vertices are determined; Paragraph 31 – each vertex represents a search parameter).

With respect to claim 13, Bottum in view of Van Dusen in view of Zabawa and in further view of Gluzman Peregrine discloses the computer-implemented method of claim 1, wherein, initially, the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter have a predetermined weight, such that the multi-dimensional search space is a radial shape about an optimal search output (Bottum: Paragraph 17 – initially all parameters are weighted equally, represented as a radially symmetric shape).

With respect to claim 14, Bottum in view of Van Dusen in view of Zabawa and in further view of Gluzman Peregrine discloses the computer-implemented method of claim 1, further comprising:
enabling the user to simultaneously examine multiple data sets; and searching for an intersection by joining parameters common to each data set, by joining search spaces of each data set (Bottum: Paragraph 12 – allow simultaneous expression of multi-dimensional discovery or reasoning; Paragraph 19 – allow user to simultaneously examine multiple data sets).

With respect to claim 15, Bottum discloses a system for enabling Internet users to interact with a graphical search interface (Bottum: Paragraphs 10 and 15), the system including:
receiving, from the user over an electronic network, a search parameter (Bottum: Abstract – provide graphical user interface for inputting search parameters; Paragraph 15 – provide user a visualization of search parameter weighting hierarchy and provides means to reconfigure the weighting hierarchy; here Bottum does not explicitly disclose receiving over an electronic network, however, the Van Dusen reference discloses the feature, as discussed below);
generating, by the processor, a multi-dimensional search space, based on the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter, wherein the multi-dimensional search space has a perimeter defined by one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter (Bottum: Paragraph 15 – provide user a visualization of search parameter weighting hierarchy and provides means to reconfigure the weighting hierarchy; Paragraph 16 - project the parameter weighting hierarchy as a two or three dimensional search space; here Bottum does not explicitly disclose generating by a processor and generated statistical analytic parameter with respect to a plurality of search results, however, the Van Dusen, Zabawa, and Gluzman Peregrine references alone and/or in combination disclose the features, as discussed below);
transmitting, for display to the user over the network, a graphical interface projecting the multi-dimensional search space, along with one or more user elements by which the user may adjust a weighting of or between the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter by interacting with the one or more user elements (Bottum: Paragraph 15 – provide user a visualization of search parameter weighting hierarchy and provides means to reconfigure the weighting hierarchy; Paragraph 31 – provide the graphical output immediately after the initial search parameter was entered; here Bottum does not explicitly disclose transmitting over the network and generated statistical analytic parameter with respect to a plurality of search results, however, the Van Dusen, Zabawa, and Gluzman Peregrine references alone and/or in combination disclose the features, as discussed below);
generating a plurality of search results according to the user-adjusted weighting and the received search parameter, the plurality of search results further being reduced based on the user-adjusted weightings of the one or more variables comprising the generated statistical analytic parameter (Bottum: Paragraph 15 – provide user a visualization of search parameter weighting hierarchy and provides means to reconfigure the weighting hierarchy; Paragraph 18 – as parameters are reconfigured by the user, the optimal search results are updated in real time; Paragraph 31 – provide the graphical output immediately after the initial search parameter was entered; here Bottum does not explicitly disclose reducing results based on generated statistical analytic parameter, however, the Gluzman Peregrine reference discloses the features, as discussed below);
transmitting, for display to the user over the network, the reduced plurality of search results (Bottum: Paragraph 18 – as parameters are reconfigured by the user, the optimal search results are updated in real time; here Bottum does not explicitly disclose transmitting over the network and reduced search results, however, the Van Dusen and Gluzman Peregrine references alone and/or in combination disclose the features, as discussed below); and
updating the plurality of search results in real time based on the user-adjusted weighting of the one or more variables comprising the generated statistical analytic parameter and the received search parameter (Bottum: Paragraph 18 – as parameters are reconfigured by the user, the optimal search results are updated in real time; here Bottum does not explicitly disclose generated statistical analytic parameter, however, the Van Dusen, Zabawa, and Gluzman Peregrine references alone and/or in combination disclose the features, as discussed below)
Bottum discloses receiving from a user search parameters and manipulating the weightings of search parameters to update a search, however, Bottum does not explicitly disclose:
a data storage device that stores instructions for enabling Internet users to interact with a graphical search interface; and
a processor configured to execute the instructions to perform a method including:
receiving, from a user over an electronic network, a definition of statistical analytic with respect to a plurality of search results generated based on the search parameter specified by the user;
generating, by a processor, a statistical analytic parameter with respect to a plurality of search results, based on the received statistical analytic;
generating, by the processor, based on the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter;
The Van Dusen reference discloses a data storage device that stores instructions for enabling Internet users to interact with a graphical search interface, and a processor configured to execute the instructions to perform a method including: receiving, from a user over an electronic network, an analytic with respect to a plurality of search results generated based on a search parameter specified by the user (Van Dusen: Paragraph 57 – distribute in a network; Paragraph 233 – analytics to customize and configure operations during information retrieval query session; Paragraph 528 – computational task broken into process which is executed on one or more computing device; Paragraph 578 – searching by analytic; Paragraph 1105 - query steps include search specification and analytic invocation, each command takes a set of parameters; Paragraph 1109 – user invokes analytics as part of query; Paragraph 1122 – parameters used for parameterized analytics; Paragraph 1662 – search results returned by executing query and analytic; Paragraph 6004 – process performed by processor; here a user applies analytics to the user specified query search parameter, which is used to generate a plurality of search results, to customize and configure the search results, which is applying analytic to a plurality of search results generated based on a search parameter specified by the user; here Van Dusen does not explicitly disclose statistical analytic parameter, however, the Gluzman Peregrine reference discloses the feature, as discussed below);
generating, by a processor, an analytic parameter with respect to a plurality of search results, based on the received analytic (Van Dusen: Paragraph 233 – analytics to customize and configure operations during information retrieval query session; Paragraph 578 – searching by analytic; Paragraph 1105 - query steps include search specification and analytic invocation, each command takes a set of parameters; Paragraph 1109 – user invokes analytics as part of query; Paragraph 1122 – parameters used for parameterized analytics; Paragraph 1662 – search results returned by executing query and analytic; ; here Van Dusen does not explicitly disclose statistical analytic parameter, however, the Gluzman Peregrine reference discloses the feature, as discussed below);
generating, by the processor, based on the generated analytic parameter with respect to a plurality of search results and the received search parameter (Van Dusen: Paragraph 233 – analytics to customize and configure operations during information retrieval query session; Paragraph 578 – searching by analytic; Paragraph 1105 - query steps include search specification and analytic invocation, each command takes a set of parameters; Paragraph 1109 – user invokes analytics as part of query; Paragraph 1122 – parameters used for parameterized analytics; Paragraph 1662 – search results returned by executing query and analytic; here Van Dusen does not explicitly disclose statistical analytic parameter, however, the Gluzman Peregrine reference discloses the feature, as discussed below);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bottum and Van Dusen, to have combined Bottum and Van Dusen. The motivation to combine Bottum and Van Dusen would be to provide a visualization tool for allowing search and execution of analytics (Van Dusen: Paragraph 31).
Bottum in Paragraph 15 discloses receiving and weighting search parameters and Van Dusen in Paragraphs 1109, 1122, and 1662 discloses user invoking analytics as part of query, parameters used for parameterized analytics, and search results returned by executing query and analytic, however, Bottum and Van Dusen do not explicitly disclose:
adjust a weighting of analytic parameter and the received search parameter;
The Zabawa reference discloses adjusting a weighting of an analytic parameter and a received search parameter (Zabawa: Paragraph 32 – utilizing analytics involve weighting certain consumer preference parameters and financial parameters associated with the consumer to increase or decrease the importance of these parameters, searching module searches based on attributes provided or inferred about a consumer’s preferences; Paragraphs 30 and 35 – specifying preferences, receive financial information parameters from consumer).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bottum, Van Dusen, and Zabawa, to have combined Bottum, Van Dusen, and Zabawa. The motivation to combine Bottum, Van Dusen, and Zabawa would be to provide a user friendly way to perform a start to finish web based shopping and purchasing experience by utilizing user provided search information and preferences (Zabawa: Paragraphs 17 and 32).
Van Dusen discloses applying analytics to a plurality of search results generated based on a search parameter specified by the user and Zabawa discloses adjusting weighting of analytic and search parameters, however, Bottum, Van Dusen, and Zabawa do not explicitly disclose:
a statistical analytic with respect to a plurality of search results generated based on the search parameter specified by the user;
the plurality of search results further being reduced based on the generated statistical analytic parameter;
The Gluzman Peregrine reference discloses a statistical analytic with respect to a plurality of search results generated based on a search parameter specified by a user and a plurality of search results further being reduced based on the generated statistical analytic parameter (Gluzman Peregrine: Paragraph 21 – search-analytical database engine supports searches, queries, filters, and analytics; Paragraphs 23 and 29 – provide an analytic language that allows users to explore statistical views of large volumes of data, allow performing filtering and analysis, enable users to refine their navigation state directly from a view of the analytic sub-query results, support computation of a set of analytics on results of search and other analytics operations; here statistical analytics can be generated to filter or reduce results of search operations).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bottum, Van Dusen, Zabawa, and Gluzman Peregrine, to have combined Bottum, Van Dusen, Zabawa, and Gluzman Peregrine. The motivation to combine Bottum, Van Dusen, Zabawa, and Gluzman Peregrine would be to process analytics data using statistical analytic (Gluzman Peregrine: Paragraphs 1 and 23).

With respect to claim 16, Bottum in view of Van Dusen in view of Zabawa and in further view of Gluzman Peregrine discloses the system of claim 15, wherein the processor is further configured to execute the instructions to perform the method including:
enabling the user to change the weighting of or between one or more of the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter by using the one or more user elements to change a spatial position of one or more of the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter relative to each other (Bottum: Paragraph 18 – reconfigure search by dragging parameters toward or away from the shape center, as the shape is manipulated, search results are updated in real time).

With respect to claim 17, Bottum in view of Van Dusen in view of Zabawa and in further view of Gluzman Peregrine discloses the system of claim 15, wherein the weighting of or between each of the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter is calculated based on a direct weighting and a relative weighting (Bottum: Paragraphs 4 and 9 – representing and manipulating weightings of search parameters, search parameter weightings between user and search algorithm; Paragraphs 15 and  16 – interface providing user visualization of search parameter weighting hierarchy and means to manually reconfiguring the weighting hierarchy, projecting parameter weighting hierarchy as a two or three dimensional search space, the center representing optimal search output, the relative distance of parameter vertices to the center represents relative weightings or importance of each parameter; Paragraphs 17 and 18 – initially all parameters are weighted equally by default, user can reconfigure weightings, weighting based on position of parameters; Paragraphs 32 and 33 – allowing user to reconfigure parameters by dragging toward/increasing weight or away/decreasing weight or completely away/eliminating from the center, weight of parameter determined by its radial distance to the center and distances to all other search parameters, compare parameter distance; Van Dusen: Paragraph 651, 1010, 1225, 1304, 6759 – weighting by using user votes or marking for subjects, which are used for matching and relevance, assigned weights are established by parameters, user can increase or decrease default weight, vectors in multi-dimensional space, distance between vectors, the distance metric is Euclidean; Zabawa: Paragraphs 32 and 37 – analytics involve weighting parameters to increase or decrease importance of the parameters; Gluzman Peregrine: Paragraph 21 – search-analytical database engine supports searches, queries, filters, and analytics; Paragraphs 23 and 29 – provide an analytic language that allows users to explore statistical views of large volumes of data, allow performing filtering and analysis, enable users to refine their navigation state directly from a view of the analytic sub-query results, support computation of a set of analytics on results of search and other analytics operations);
wherein the direct weighting is calculated based on either (i) a position of each of the one or more of the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter of the perimeter, or (ii) a distance of each of the one or more of the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter of the perimeter from a radial center of the multi-dimensional search space (Bottum: Paragraphs 4 and 9 – representing and manipulating weightings of search parameters, search parameter weightings between user and search algorithm; Paragraphs 15 and  16 – interface providing user visualization of search parameter weighting hierarchy and means to manually reconfiguring the weighting hierarchy, projecting parameter weighting hierarchy as a two or three dimensional search space, the center representing optimal search output, the relative distance of parameter vertices to the center represents relative weightings or importance of each parameter; Paragraphs 17 and 18 – initially all parameters are weighted equally by default, user can reconfigure weightings, weighting based on position of parameters; Paragraphs 32 and 33 – allowing user to reconfigure parameters by dragging toward/increasing weight or away/decreasing weight or completely away/eliminating from the center, weight of parameter determined by its radial distance to the center and distances to all other search parameters, compare parameter distance; Van Dusen: Paragraph 651, 1010, 1225, 1304, 6759 – weighting by using user votes or marking for subjects, which are used for matching and relevance, assigned weights are established by parameters, user can increase or decrease default weight, vectors in multi-dimensional space, distance between vectors, the distance metric is Euclidean; Zabawa: Paragraphs 32 and 37 – analytics involve weighting parameters to increase or decrease importance of the parameters; Gluzman Peregrine: Paragraph 21 – search-analytical database engine supports searches, queries, filters, and analytics; Paragraphs 23 and 29 – provide an analytic language that allows users to explore statistical views of large volumes of data, allow performing filtering and analysis, enable users to refine their navigation state directly from a view of the analytic sub-query results, support computation of a set of analytics on results of search and other analytics operations); and
wherein the relative weighting is calculated based on a distance of each of the one or more of the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter of the perimeter to one or more of other user elements (Bottum: Paragraphs 4 and 9 – representing and manipulating weightings of search parameters, search parameter weightings between user and search algorithm; Paragraphs 15 and  16 – interface providing user visualization of search parameter weighting hierarchy and means to manually reconfiguring the weighting hierarchy, projecting parameter weighting hierarchy as a two or three dimensional search space, the center representing optimal search output, the relative distance of parameter vertices to the center represents relative weightings or importance of each parameter; Paragraphs 17 and 18 – initially all parameters are weighted equally by default, user can reconfigure weightings, weighting based on position of parameters; Paragraphs 32 and 33 – allowing user to reconfigure parameters by dragging toward/increasing weight or away/decreasing weight or completely away/eliminating from the center, weight of parameter determined by its radial distance to the center and distances to all other search parameters, compare parameter distance; Van Dusen: Paragraph 651, 1010, 1225, 1304, 6759 – weighting by using user votes or marking for subjects, which are used for matching and relevance, assigned weights are established by parameters, user can increase or decrease default weight, vectors in multi-dimensional space, distance between vectors, the distance metric is Euclidean; Zabawa: Paragraphs 32 and 37 – analytics involve weighting parameters to increase or decrease importance of the parameters; Gluzman Peregrine: Paragraph 21 – search-analytical database engine supports searches, queries, filters, and analytics; Paragraphs 23 and 29 – provide an analytic language that allows users to explore statistical views of large volumes of data, allow performing filtering and analysis, enable users to refine their navigation state directly from a view of the analytic sub-query results, support computation of a set of analytics on results of search and other analytics operations).

With respect to claim 18, Bottum in view of Van Dusen in view of Zabawa and in further view of Gluzman Peregrine discloses the system of claim 15, wherein, initially, the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter have a predetermined weight, such that the multi-dimensional search space is a radial shape about an optimal search output (Bottum: Paragraph 17 – initially all parameters are weighted equally, represented as a radially symmetric shape).

With respect to claim 19, Bottum discloses...a method for enabling Internet users to interact with a graphical search interface, the method including:
receiving, from the user over an electronic network, a search parameter (Bottum: Abstract – provide graphical user interface for inputting search parameters; Paragraph 15 – provide user a visualization of search parameter weighting hierarchy and provides means to reconfigure the weighting hierarchy; here Bottum does not explicitly disclose receiving over an electronic network, however, the Van Dusen reference discloses the feature, as discussed below);
generating, by the processor, a multi-dimensional search space, based on the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter, wherein the multi-dimensional search space has a perimeter defined by one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter (Bottum: Paragraph 15 – provide user a visualization of search parameter weighting hierarchy and provides means to reconfigure the weighting hierarchy; Paragraph 16 - project the parameter weighting hierarchy as a two or three dimensional search space; here Bottum does not explicitly disclose generating by a processor and generated statistical analytic parameter with respect to a plurality of search results, however, the Van Dusen, Zabawa, and Gluzman Peregrine references alone and/or in combination disclose the features, as discussed below);
transmitting, for display to the user over the network, a graphical interface projecting the multi-dimensional search space, along with one or more user elements by which the user may adjust a weighting of or between the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter by interacting with the one or more user elements (Bottum: Paragraph 15 – provide user a visualization of search parameter weighting hierarchy and provides means to reconfigure the weighting hierarchy; Paragraph 31 – provide the graphical output immediately after the initial search parameter was entered; here Bottum does not explicitly disclose transmitting over the network and generated statistical analytic parameter with respect to a plurality of search results, however, the Van Dusen, Zabawa, and Gluzman Peregrine references alone and/or in combination disclose the features, as discussed below);
generating a plurality of search results according to the user-adjusted weighting and the received search parameter, the plurality of search results further being reduced based on the user-adjusted weightings of the one or more variables comprising the generated statistical analytic parameter (Bottum: Paragraph 15 – provide user a visualization of search parameter weighting hierarchy and provides means to reconfigure the weighting hierarchy; Paragraph 18 – as parameters are reconfigured by the user, the optimal search results are updated in real time; Paragraph 31 – provide the graphical output immediately after the initial search parameter was entered; here Bottum does not explicitly disclose reducing results based on generated statistical analytic parameter, however, the Gluzman Peregrine reference discloses the features, as discussed below);
transmitting, for display to the user over the network, the reduced plurality of search results (Bottum: Paragraph 18 – as parameters are reconfigured by the user, the optimal search results are updated in real time; here Bottum does not explicitly disclose transmitting over the network and reduced search results, however, the Van Dusen and Gluzman Peregrine references alone and/or in combination disclose the features, as discussed below); and
updating the plurality of search results in real time based on the user-adjusted weighting of the one or more variables comprising the generated statistical analytic parameter and the received search parameter (Bottum: Paragraph 18 – as parameters are reconfigured by the user, the optimal search results are updated in real time; here Bottum does not explicitly disclose generated statistical analytic parameter, however, the Van Dusen, Zabawa, and Gluzman Peregrine references alone and/or in combination disclose the features, as discussed below)
Bottum discloses receiving from a user search parameters and manipulating the weightings of search parameters to update a search, however, Bottum does not explicitly disclose:
receiving, from a user over an electronic network, a definition of statistical analytic with respect to a plurality of search results generated based on the search parameter specified by the user;
generating, by a processor, a statistical analytic parameter with respect to a plurality of search results, based on the received statistical analytic;
generating, by the processor, based on the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter;
The Van Dusen reference discloses receiving, from a user over an electronic network, an analytic with respect to a plurality of search results generated based on a search parameter specified by the user (Van Dusen: Paragraph 57 – distribute in a network; Paragraph 233 – analytics to customize and configure operations during information retrieval query session; Paragraph 528 – computational task broken into process which is executed on one or more computing device; Paragraph 578 – searching by analytic; Paragraph 1105 - query steps include search specification and analytic invocation, each command takes a set of parameters; Paragraph 1109 – user invokes analytics as part of query; Paragraph 1122 – parameters used for parameterized analytics; Paragraph 1662 – search results returned by executing query and analytic; Paragraph 6004 – process performed by processor; here a user applies analytics to the user specified query search parameter, which is used to generate a plurality of search results, to customize and configure the search results, which is applying analytic to a plurality of search results generated based on a search parameter specified by the user; here Van Dusen does not explicitly disclose statistical analytic parameter, however, the Gluzman Peregrine reference discloses the feature, as discussed below);
generating, by a processor, an analytic parameter with respect to a plurality of search results, based on the received analytic (Van Dusen: Paragraph 233 – analytics to customize and configure operations during information retrieval query session; Paragraph 578 – searching by analytic; Paragraph 1105 - query steps include search specification and analytic invocation, each command takes a set of parameters; Paragraph 1109 – user invokes analytics as part of query; Paragraph 1122 – parameters used for parameterized analytics; Paragraph 1662 – search results returned by executing query and analytic; ; here Van Dusen does not explicitly disclose statistical analytic parameter, however, the Gluzman Peregrine reference discloses the feature, as discussed below);
generating, by the processor, based on the generated analytic parameter with respect to a plurality of search results and the received search parameter (Van Dusen: Paragraph 233 – analytics to customize and configure operations during information retrieval query session; Paragraph 578 – searching by analytic; Paragraph 1105 - query steps include search specification and analytic invocation, each command takes a set of parameters; Paragraph 1109 – user invokes analytics as part of query; Paragraph 1122 – parameters used for parameterized analytics; Paragraph 1662 – search results returned by executing query and analytic; here Van Dusen does not explicitly disclose statistical analytic parameter, however, the Gluzman Peregrine reference discloses the feature, as discussed below);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bottum and Van Dusen, to have combined Bottum and Van Dusen. The motivation to combine Bottum and Van Dusen would be to provide a visualization tool for allowing search and execution of analytics (Van Dusen: Paragraph 31).
Bottum in Paragraph 15 discloses receiving and weighting search parameters and Van Dusen in Paragraphs 1109, 1122, and 1662 discloses user invoking analytics as part of query, parameters used for parameterized analytics, and search results returned by executing query and analytic, however, Bottum and Van Dusen do not explicitly disclose:
adjust a weighting of analytic parameter and the received search parameter;
The Zabawa reference discloses adjusting a weighting of an analytic parameter and a received search parameter (Zabawa: Paragraph 32 – utilizing analytics involve weighting certain consumer preference parameters and financial parameters associated with the consumer to increase or decrease the importance of these parameters, searching module searches based on attributes provided or inferred about a consumer’s preferences; Paragraphs 30 and 35 – specifying preferences, receive financial information parameters from consumer).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bottum, Van Dusen, and Zabawa, to have combined Bottum, Van Dusen, and Zabawa. The motivation to combine Bottum, Van Dusen, and Zabawa would be to provide a user friendly way to perform a start to finish web based shopping and purchasing experience by utilizing user provided search information and preferences (Zabawa: Paragraphs 17 and 32).
Van Dusen discloses applying analytics to a plurality of search results generated based on a search parameter specified by the user and Zabawa discloses adjusting weighting of analytic and search parameters, however, Bottum, Van Dusen, and Zabawa do not explicitly disclose:
a statistical analytic with respect to a plurality of search results generated based on the search parameter specified by the user;
the plurality of search results further being reduced based on the generated statistical analytic parameter;
The Gluzman Peregrine reference discloses a statistical analytic with respect to a plurality of search results generated based on a search parameter specified by a user and a plurality of search results further being reduced based on the generated statistical analytic parameter (Gluzman Peregrine: Paragraph 21 – search-analytical database engine supports searches, queries, filters, and analytics; Paragraphs 23 and 29 – provide an analytic language that allows users to explore statistical views of large volumes of data, allow performing filtering and analysis, enable users to refine their navigation state directly from a view of the analytic sub-query results, support computation of a set of analytics on results of search and other analytics operations; here statistical analytics can be generated to filter or reduce results of search operations).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Bottum, Van Dusen, Zabawa, and Gluzman Peregrine, to have combined Bottum, Van Dusen, Zabawa, and Gluzman Peregrine. The motivation to combine Bottum, Van Dusen, Zabawa, and Gluzman Peregrine would be to process analytics data using statistical analytic (Gluzman Peregrine: Paragraphs 1 and 23).

With respect to claim 20, Bottum in view of Van Dusen in view of Zabawa and in further view of Gluzman Peregrine discloses the computer-readable medium of claim 19, wherein, initially, the one or more variables comprising the generated statistical analytic parameter with respect to a plurality of search results and the received search parameter have a predetermined weight, such that the multi-dimensional search space is a radial shape about an optimal search output (Bottum: Paragraph 17 – initially all parameters are weighted equally, represented as a radially symmetric shape).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.













Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
June 19, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164